Citation Nr: 1606097	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  11-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left eye cataract.

2.  Entitlement to a compensable initial disability rating for hypertension.

3.  Entitlement to a compensable disability rating for bilateral allergic conjunctivitis.

4.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease and status post arthroscopy, right knee (right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

In the January 2010 rating decision, the RO adjudicated a claim of service connection for left eye cataract, on the basis that this was a petition to reopen such claim previously denied in a final rating decision of December 2006.  The RO declined to reopen the claim on the basis that new and material evidence had not been received since December 2006 to reopen the left eye cataract claim.  

The January 2010 rating decision arises from the Veteran's April 2009 claim, in which the Veteran claimed service connection for cataracts; and he later clarified that his claim was for service connection for cataracts of both eyes.  While the claim with respect to the left eye is addressed here and reopened based on new and material evidence being received, the RO has not adjudicated the Veteran's claim of service connection for cataract of the right eye.  The claim of service connection for cataract of the right eye is referred to the RO for appropriate action.

In December 2015, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge.  

The appeal of the reopened claim of entitlement to service connection for a left eye cataract, and the remaining appealed issues of entitlement to higher disability ratings, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO denied a claim of service connection for left eye cataract secondary to corticosteroid use.  

2.  Evidence received since the December 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left eye cataract, and it raises a reasonable possibility of substantiating the underlying claim.
 

CONCLUSIONS OF LAW

1.  The December 2006 rating decision, which denied the Veteran's claim of service connection for a left eye cataract, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 
 
2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a left eye cataract, has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2006, the Veteran first filed a claim of entitlement to service connection for a left eye cataract.  In a December 2006 rating decision, the RO denied the claim of service connection for a left eye cataract secondary to corticosteroid use, on the basis that service treatment records did not show evidence of a left eye cataract in service; nor was there medical evidence to show that a left eye cataract-diagnosed in May 2003-was due to corticosteroid use.

Because the Veteran did not appeal the December 2006 rating decision as to the claim, or submit new and material evidence within one year of that rating decision, the decision is final as to the claim.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

Although the prior December 2006 rating decision is final as to this claim, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

In April 2009, the Veteran submitted a claim of service connection, in effect, an application to reopen the claim of service connection for left eye cataract.  In the January 2010 rating decision currently on appeal, as well as in the subsequent statement of case and later supplemental statement of the case, the RO declined to reopen the claim for service connection on the basis that new and material evidence had not been submitted.    
 
On appeal, the Board is also required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id. 
  
The evidence of record at the time of the last final rating decision in December 2006 included service treatment records; copies of DD Form 214; VA treatment records; treatment records from the Lyndon Baines Johnson Tropical Medical Center; the report of a VA examination in March 2004; and the Veteran's VA application for benefits.  

The service treatment records available at the time of the December 2006 rating decision showed medical evidence of treatment for conjunctivitis and for a left eye lid laceration.  There are no indications of any cataract, retinopathy or other chronic eye conditions.  

VA treatment records dated prior to December 2006 show in pertinent part, a past history of diabetes mellitus since 2002.  Those treatment records include assessments of conjunctivitis, treated with Keflex; uncontrolled noninsulin-dependent diabetes mellitus without retinopathy of both eyes; and incipient cataract of both eyes.  

The Veteran's representative stated in a December 2005 letter that the Veteran had been treated with the antibiotic Keflex for his service-connected conjunctivitis; that the Veteran was being followed for a left eye cataract; and that a cataract is a known residual of long-term use of corticosteroids. 

The evidence of record at the time of the last final rating decision in December 2006 did not include any clear showing of an in-service injury or disease resulting in a cataract during service, or otherwise any resultant loss of vision involving the left eye in service.  Nor was there evidence of any retinopathy; or competent evidence linking a left eye cataract to service or to a service-connected disability, or even suggesting such relationship.

The record evidence received since the last final rating decision in December 2006 includes the Veteran's April 2009 statement claiming service connection for cataracts, in which the Veteran reported having undergone surgery in March 2009; VA treatment records dated from 2004 to May 2012; reports of VA examinations in June and July 2009, August 2012, and October 2014; statements from the Veteran; and the transcript of a December 2015 video conference hearing before the undersigned Veterans Law Judge.

VA treatment records show that when the Veteran was seen in February 2009, he reported having a dense cataract in the right eye and was recommended to have surgery.  He reported that he only sees hand motions.  He noted he had blurring in his left eye as well.  The report contains impressions of diabetes mellitus type II with improving control; hypertension not controlled; and dense cataract of the right eye.  The provider encouraged the Veteran to seek the eye treatment off island due to the Veteran's diabetes. 

VA treatment records indicate that the Veteran underwent cataract surgery in March 2009.  A March 2009 VA treatment record contains a problem list that includes uncontrolled diabetes mellitus type 2 or unspecified.  

A March 2010 VA primary care outpatient note shows that the Veteran was seen for follow-up of diabetes mellitus type 2, hypertension, and hyperlipidemia.  The report contains an impression of uncontrolled diabetes mellitus type 2.  The provider advised the Veteran of the significant risks of the diabetes mellitus type II for complications with neuropathy, retinopathy, and blindness; and recommended initiating insulin treatment.  
 
A March 2010 VA optometry consultation report shows that after examination, the report contains an assessment of uncontrolled type 2 diabetic with oral medications, with mild non-proliferative retinopathy of both eyes; emmetropia/presbyopia; and pseudophakia of both eyes.  A June 2010 primary care outpatient note contains comments that when seen by ophthalmology the day before, the provider noted diabetic retinopathy.

A March 2012 VA optometry consultation report shows that the Veteran underwent a diabetic eye examination at that time as recommended by his primary care physician.  The associated report noted a history of diabetes since 2004, and contained a problem list including uncontrolled diabetes mellitus type 2.  The report contains an assessment of uncontrolled type 2 diabetic with insulin and oral medications, with moderate non-proliferative retinopathy of both eyes and mild non-proliferative retinopathy of both eyes; emmetropia/presbyopia; and pseudophakia of both eyes.  

The reports of VA examinations in June and July 2009, and August 2012, include eye examinations.  The 2009 examinations included findings of bilateral allergic conjunctivitis.  The August 2012 VA examination report noted symptoms of "left eye seems a little blurred."  That report includes impressions of posterior chamber intraocular lenses; and mild non-proliferative diabetic retinopathy of both eyes.

The October 2014 VA diabetes mellitus examination report noted a medical history of diabetes mellitus type II.  That report noted that the Veteran had complications of diabetes mellitus, including diagnoses of: diabetic nephropathy or renal dysfunction caused by diabetes mellitus; and erectile dysfunction. 

The additional evidence received since the December 2006 rating decision includes medical evidence of additional chronic eye symptomatology, diagnosed as diabetic retinopathy.  The additional medical evidence links the retinopathy to the service-connected diabetes mellitus, type II.  This evidence is material to the question of whether the Veteran's chronic left eye symptomatology diagnosed to include cataract, is linked to the service-connected diabetes mellitus, type II.  
 
The additional evidence received since December 2006, in combination with evidence present in December 2006, shows that the Veteran's service-connected diabetes mellitus type II has been linked to other service-connected disorders for which diabetes mellitus type II is a risk factor, including the service-connected diabetic nephropathy; erectile dysfunction; and hypertension.  

In sum, the additional new evidence received since December 2006, is material as it relates to an unestablished fact necessary to substantiate the claim of service connection for a left eye cataract.  Specifically, this relates to the question of whether the etiology of the Veteran's left eye cataract is related to service or to a service-connected disability.  The credibility of this evidence added to the record is to be presumed.  Justus, 3 Vet. App. at 513.

The additional evidence discussed above ultimately raises a reasonable possibility of substantiating the claim.  In light of the newly submitted records and contentions, when considered with previous evidence of record, the claim of service connection for a left eye cataract is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section. 


ORDER

As new and material evidence has been presented, the claim of entitlement to service connection for left eye cataract is reopened, and to this extent only, the appeal is granted.


REMAND

In light of the Board's decision reopening the claim of service connection for left eye cataract, and for purposes of further development required for the reasons outlined below, a remand of the underlying service connection claim is necessary for further development and to accord the RO an opportunity to adjudicate the issue on a de novo basis.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010). 

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record is insufficient to decide the left eye cataract service connection claim.  To establish service connection, there must be the evidence of a current disability and a causal relationship between the current disability and service or service-connected disability.  An opinion on the matter of nexus is necessary.  In light of the evidence on file the Board finds that a VA examination and medical opinion as ordered below is warranted.  

For the reasons below, a remand is necessary regarding the claims for higher disability ratings for the service-connected hypertension, bilateral allergic conjunctivitis, and right knee disability.   

The Veteran was last examined in August 2012 by VA for compensation purposes regarding the evaluation of his service-connected hypertension, bilateral allergic conjunctivitis, and right knee disability.  

During his December 2015 Board hearing, the Veteran testified that each of these three disabilities worsened since the August 2012 examinations of these disabilities.  He testified that currently his right knee disability required a knee brace for pain resulting from walking.  He testified further that the disability resulted in daily pain, limited motion of the knee, and the knee gives out off and on because of pain or lock; and he is only able to walk about a mile.

The Veteran testified that currently this disability was manifested by liquid coming out of his eyes during the day, the eyes become itchy and irritated daily, and this affected his overall eyesight.  He testified that he periodically needed new prescriptions for the eyes, and that his vision had worsened due to the conjunctivitis and cataracts.  The Veteran also testified that this disability had recently required a change in prescription.  He indicated that he previously had a 5 milligram dose once a day and now was on a 40 milligram dose, twice a day.  He also stated that his blood pressure readings had gone up since 2012.

Moreover, the Veteran testified in December 2015 that he was being seen twice a month by an orthopedist for his right knee, and that VA was in possession of the records.  He testified that within the last week he received a new prescription from his eye doctor for his bilateral allergic conjunctivitis.  The Veteran also testified indicating ongoing treatment for his hypertension in American Samoa, and that those treatment records were in the custody of VA.

The most recent medical treatment records on file are VA treatment records dated in 2014.  The VA treatment records on file do not generally address the three disabilities, except for recordings of current blood pressure readings, which appear to be rather high during part of the period, and notations of conjunctivitis and right knee pain on problem lists.  There are no recent private treatment records on file.  Records of treatment indicated in the Veteran's testimony may exist and require obtaining.  

All of the foregoing reflects a probable worsening of the Veteran's hypertension, bilateral allergic conjunctivitis, and right knee disability since the 2012 VA examinations.  If a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination may be appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995).  Given the foregoing, new examinations should be scheduled to evaluate the current nature, extent and severity of the service-connected hypertension, bilateral allergic conjunctivitis, and right knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to identify all medical providers who have treated or evaluated him for any eye disorder; hypertension; allergic conjunctivitis; or right knee disability.  

Obtain any outstanding relevant VA or private treatment records indicated; and ensure that all existing VA treatment records are contained in the claims file.

2.  Thereafter, afford the Veteran VA examinations by appropriate specialists to: (i) determine the nature and etiology of any eye disorder other than bilateral allergic conjunctivitis, and to obtain an opinion on the likelihood that the etiology is related to service or service-connected disability; and (ii) determine the nature, extent and severity of the service-connected (a) hypertension, (b) bilateral allergic conjunctivitis, and (c) right knee disability.  

Provide each examiner access to all paper or electronic claims files, and the examiner must review this remand and all pertinent records associated with the claims files.  

Eye Examination Other than for Conjunctivitis

An appropriate medical physician specialist must examine the Veteran's left eye to determine the nature and etiology of any left eye disability present, to specifically include cataract and associated residuals.  

The examiner is to elicit from the Veteran a history of left eye injury or disease in service; and pertinent symptomatology of the claimed left eye disability (cataract), during and since service, and since diagnosis of any service-connected diabetic or hypertension disorder.  Any and all diagnostic studies, tests, or evaluations deemed necessary by the examiner should be performed.  

The examiner must identify any left eye disability present, including any disability which has been diagnosed at any point during the pendency of the claims appealed (even if currently resolved); including cataract and any other chronic eye condition such as retinopathy.  

Then, the examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that any such left eye disability identified:
(i) Had its onset during, or was caused by injury or disease during service, or is otherwise etiologically related to service; or 
(ii) is proximately due to or the result of a service-connected disability, to include service-connected diabetic nephropathy; diabetes mellitus type II with erectile dysfunction; bilateral allergic conjunctivitis; or hypertension associated with diabetes mellitus type II; or 
(iii) is proximately due to or the result of diabetic retinopathy, diabetic nephropathy or renal dysfunction if the examiner determines that such diagnosis was caused by diabetes mellitus or other service-connected disability, or otherwise related directly to service.

In answering these questions, the examiner must address the Veteran's statements and history regarding the etiology and continuity of the claimed left eye condition.

Disability Rating Claim Examinations

The examiners must examine the Veteran to determine the nature, extent and severity of each of the service-connected disabilities: (i) hypertension, (ii) bilateral allergic conjunctivitis, and (iii) right knee disability.

All indicated tests should be conducted and results reported in detail.  In offering opinions, the examiner should acknowledge and discuss the Veteran's report of associated symptoms.  

The examinations should include a report of all pertinent findings to include a description of all symptomatology associated with the service-connected (i) hypertension, (ii) bilateral allergic conjunctivitis, or (iii) right knee disability.  Additionally the following is required specific to the respective disabilities.

The right knee disability examination must include any indicated diagnostic imaging or other examination; and include a description of: 
(i) flexion and extension of the right knee in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare-ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension; 
      (ii) any right knee instability; and, 
(iii) any other symptoms of the right knee, such as locking or effusion, not encompassed by limitation of flexion or extension or functional loss due to pain or instability.

The hypertension examination must report the generally predominant diastolic and systolic blood pressure level findings during the period since April 7, 2009, including any shifts in different periods, and report whether the condition requires continuous medication for control.

The bilateral, allergic conjunctivitis examination must report whether chronic conjunctivitis is active, with objective findings such as red, thick conjunctivae, or mucous secretion.  If the condition is inactive, describe any residuals such as visual impairment or disfigurement. 

Regarding each disability examined, the respective examiner must state the overall extent of the Veteran's functional impairment due to his hypertension, bilateral allergic conjunctivitis, or right knee disability; and any related symptoms.

A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided. 

3.  Finally, readjudicate the claims, including the left eye cataract claim on the merits.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


